Exhibit 12 SOUTH JERSEY INDUSTRIES, INC. Calculation of Ratio of Earnings from Continuing Operations to Fixed Charges (Before Income Taxes) (IN THOUSANDS) Fiscal Year Ended December 31, 2009 2008 2007 2006 2005 Net Income* $ 58,532 $ 77,178 $ 62,659 $ 72,250 $ 39,770 Income Taxes 34,302 51,948 43,056 49,683 27,619 Fixed Charges** 19,314 25,828 27,719 28,640 22,521 Capitalized Interest (322 ) (152 ) (504 ) (969 ) (1,571 ) Total Available $ 111,826 $ 154,802 $ 132,930 $ 149,604 $ 88,339 Total Available 5.8 x 6.0 x 4.8 x 5.2 x 3.9 x Fixed Charges *Income from Continuing Operations. **Includes interest and preferred dividend requirement of a subsidiary. Preferred dividend requirements totaled $45,100 in 2005 (rentals are not material).
